FILED
Appellate Case: 20-1051   Document: 010110631576            United
                                                       Date Filed:  States CourtPage:
                                                                   01/13/2022    of Appeals
                                                                                      1
                                                                      Tenth Circuit

                                                                  January 13, 2022
                     UNITED STATES COURT OF APPEALS
                                                 Christopher M. Wolpert
                                                                     Clerk of Court
                                  TENTH CIRCUIT


 MICHAEL JACKSON; MICHAEL
 BRITTON; SONYA LEYBA; ROBERT
 PABLO; BRET GAREGNANI,

       Plaintiffs - Appellants,

 and

 FRATERNAL ORDER OF POLICE                                No. 20-1051
 LODGE 27; EDWARD KELLER,                    (D.C. No. 1:18-CV-02620-CMA-NYW)
                                                           (D. Colo.)
       Plaintiffs,

 v.

 THE CITY AND COUNTY OF
 DENVER,

       Defendant - Appellee.


                            ORDER AND JUDGMENT *


 Before HOLMES, BACHARACH, and EID, Circuit Judges.


       Appellants are members of the Fraternal Order of Police Lodge 27 (“FOP”).

 The FOP is the union representing sheriff’s deputies employed by the City and



       *
              This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 20-1051   Document: 010110631576        Date Filed: 01/13/2022      Page: 2



 County of Denver, Colorado (“Denver”). They filed a 42 U.S.C. § 1983 action

 against Denver. They claim that Denver is liable for a violation of their First

 Amendment rights. The Denver Sheriff allegedly committed the violation.

 Specifically, they allege that the Sheriff thwarted their effort to increase the

 amount of money automatically deducted from the paychecks of sheriff’s deputies

 by the FOP. The FOP had hoped to use the money to fund a campaign to make

 the office of Denver Sheriff an elected position.

       The district court granted summary judgment to Denver. It concluded that

 municipal liability did not attach because the Denver Sheriff did not have final

 policymaking authority over payroll deduction matters, and that he also did not

 ratify the decision to stop the increased deductions. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm the district court’s grant of summary judgment to

 Denver.

                                           I

       Denver’s Mayor appoints the Denver Sheriff. The FOP wanted to change

 that. In the spring of 2018, it began to support a grassroots campaign to amend

 the Denver City Charter to make the Sheriff an elected position. The FOP wanted

 to raise money to fund the campaign, so it decided to increase the amount of

 funds automatically deducted from its members’ paychecks by $50 for three

 months. The FOP told its members that this three-month increase was a “special




                                           2
Appellate Case: 20-1051      Document: 010110631576      Date Filed: 01/13/2022      Page: 3



 assessment” to finance the campaign. Aplts.’ App. at 116 (Letter, dated Apr. 21,

 2018).

           To make sense of the § 1983 action that eventually followed, we provide a

 brief overview here of some of the key components of Denver’s municipal

 government. The Denver City Charter establishes all of the major executive

 departments that help to govern the city. The Department of Safety has “control

 of the departments of sheriff, fire and police.” Denver, Colo., City Charter

 § 2.6.1. 1 The Department of Safety is led by a Manager of Safety who reports to

 the Mayor. The Denver City Charter vests certain authority in the Sheriff. It

 states:

                 The Sheriff shall, subject to the supervision of the Manager of
                 Safety, have full charge and custody of the jails of the city and
                 county and the prisoners in the jails, transport prisoners, and
                 execute writs and attend the several courts of record held in the
                 city and county. In addition thereto, the Sheriff and the Sheriff
                 Department shall exercise and perform the powers and duties
                 now required or that may hereafter be required by the
                 Constitution or the general laws of the state to be performed by
                 the county sheriff, to the extent any such powers or duties are
                 approved by the Manager of Safety.




           1
             Neither party provided the full Denver City Charter in the appendix
 submitted on appeal. We take judicial notice of it now. See Melton v. City of
 Oklahoma City, 879 F.2d 706, 724 (10th Cir. 1989) (taking judicial notice of the
 Oklahoma City Charter), overruled on other grounds by 928 F.2d 920 (10th Cir.
 1991) (en banc), cert. denied, 502 U.S. 906 (1991); see also Zimomra v. Alamo
 Rent-A-Car, Inc., 111 F.3d 1495, 1503–04 (10th Cir. 1997) (holding district court
 properly took judicial notice of a Denver city ordinance).

                                                3
Appellate Case: 20-1051    Document: 010110631576      Date Filed: 01/13/2022   Page: 4



 Id. § 2.6.4. The Department of Safety has a Human Resources office that

 handles certain personnel matters for the Sheriff’s Department—as well as

 for the police and fire departments.

         Denver also has a separate Department of Finance. It exercises

 “powers and duties related to the financial operations and interests of the

 City and County.” Id. § 2.5.1. The Department is led by a Manager of

 Finance, “the chief financial officer of the City and County.” Id. § 2.5.2.

 Within the Department’s controller’s office is a payroll division. That

 division is responsible for managing the payroll of all Denver employees,

 including notably those in the Sheriff’s Department. Municipal employees’

 unions work with the payroll division to deduct and collect their members’

 dues.

         When the FOP decided to impose the new special assessment, it

 notified the payroll division and requested the three-month increase in the

 payroll deduction. The FOP and Denver have a collective bargaining

 agreement (“CBA”) that obligates Denver “to deduct FOP dues . . . from

 the pay of such employees who individually request in writing that such

 deductions shall be made on a form agreeable to the City.” Aplts.’ App. at

 76 (Collective Bargaining Agreement, 2018–2019). The FOP must “certify

 to the City the amounts to be deducted.” Id. Once certified, Denver




                                        4
Appellate Case: 20-1051    Document: 010110631576       Date Filed: 01/13/2022   Page: 5



 officials cannot refuse to deduct dues and to transmit them to the FOP. See

 id. at 258 (Deposition of Jennifer Cockrum, dated Sept. 10, 2019).

       Upon receiving notification from the FOP, the payroll division

 deducted an additional $50 from FOP members’ next paychecks. Municipal

 officials later insisted that this initial decision was based on an incorrect

 assumption that the additional amount was simply an increase in ordinary

 dues and not a special assessment. See Aplts.’ App. at 335 (Letter, dated

 July 16, 2018) (“[I]nitially the City agreed to deduct these funds from FOP

 members based upon an erroneous belief that these were ‘dues’ for those

 members.”).

       Eventually, Denver reversed course and refused to deduct the $50 for

 the next two months. Ms. Jennifer Cockrum, Human Resources Director

 for the Department of Public Safety, sent a letter to the FOP explaining

 why. Ms. Cockrum said that the “additional assessment is not a regular

 dues payment.” Aplts.’ App. at 156 (Letter, dated June 13, 2018). Instead,

 as the letter explained, municipal officials concluded that the additional

 $50 monthly charge was a non-dues special assessment that Denver was not

 obligated to collect and transmit to the FOP. Ms. Cockrum stated that the

 “additional dues assessment” would not be deducted “without express

 consent from the employee.” Id. Ms. Cockrum further indicated that her




                                        5
Appellate Case: 20-1051     Document: 010110631576     Date Filed: 01/13/2022   Page: 6



 office had received numerous complaints from deputies seeking to avoid

 the increased deduction.

       In response to Ms. Cockrum’s letter, sheriff’s deputy Michael

 Jackson—an appellant in this case and the FOP’s president—filed a formal

 grievance under the CBA’s grievance process. That process has three

 steps. First, a grievant must present a written grievance to the applicable

 division chief, who must in turn provide a written response within fifteen

 calendar days. If the grievance is not resolved, then at the next step the

 grievant must raise the issue with the Sheriff, who must hold a meeting

 with the grievant and issue a written response. The final step in the

 process—if the grievance is not resolved at step two—is for the grievant to

 demand binding arbitration by a three-member arbitration board. See

 Aplts.’ App. at 108–10.

       In his written grievance, FOP President Jackson asserted that Denver

 officials violated the CBA by refusing to process the increased payroll

 deduction. At step one, the Chief of Operations in the Sheriff’s Department

 declined to render a formal decision. Instead, after concluding that the

 matter “affects all FOP members,” she forwarded the grievance along to the

 Sheriff. Aplts.’ App. at 354 (Email, dated June 27, 2018). At step two, the

 Sheriff met with FOP President Jackson and later sent him a written

 response. The Sheriff explained that after “looking at complaints from

                                       6
Appellate Case: 20-1051   Document: 010110631576       Date Filed: 01/13/2022    Page: 7


 members and a copy of the letter sent to [FOP] membership regarding the

 additional deductions, it was determined that this was a special assessment,

 and not dues.” Aplts.’ App. at 335–36. The Sheriff therefore denied FOP

 President Jackson’s grievance. More specifically, the Sheriff purported to

 “den[y] [the FOP’s] request for the City to take deductions for a temporary

 special assessment outside of membership dues.” Id. at 336. The Sheriff

 said that the CBA did not require it. And the Sheriff further concluded that

 because the effort to collect a special assessment to fund the campaign was

 “a matter between the FOP and its members, the City will not assist in

 those efforts.” Id.

       Instead of moving to step three of the grievance process, Appellants

 filed a § 1983 action against Denver in October 2018. They claimed that

 the Sheriff violated their First Amendment freedoms of speech and

 association by declining to deduct the additional $50 per month, and that

 Denver was liable for this constitutional violation. See Aplts.’ App. at

 26–43 (Am. Compl., filed Dec. 17, 2018).

       At the end of discovery, the district court granted Denver’s motion

 for summary judgment. The court found that the deputies failed to

 establish municipal liability for the alleged First Amendment violation. It

 noted that “to prove a § 1983 claim against a municipality, ‘a plaintiff must

 show the existence of a municipal policy or custom which directly caused


                                       7
Appellate Case: 20-1051     Document: 010110631576       Date Filed: 01/13/2022   Page: 8


 the alleged injury.’” Id. at 535 (Order Granting Def.’s Mot. for Summ. J.,

 dated Jan. 27, 2020) (quoting Pyle v. Woods, 874 F.3d 1257, 1266 (10th

 Cir. 2017)). The court then explained that Denver could be held liable for

 the alleged constitutional violation only if the deputies first showed that a

 municipal employee “with final policymaking authority” either made the

 decision not to deduct the additional fees or ratified the decision after a

 subordinate made it. Id.

       And the court found that the Sheriff did not have final policymaking

 authority over “payroll deductions from employee paychecks.” Id. at 537.

 It further found that, as a result, the Sheriff “could not have ratified” the

 decision to stop the additional deduction. Id. Therefore, the court

 concluded that municipal liability did not attach to Denver, and granted

 summary judgment in Denver’s favor. The deputies then timely filed this

 appeal.

                                        II

       We “review the district court’s grant of summary judgment de novo,

 applying the same standards that the district court should have applied.”

 Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 994 (10th Cir. 2019)

 (quoting EEOC v. C.R. England, Inc., 644 F.3d 1028, 1037 (10th Cir.

 2011)). “We view the facts in the light most favorable to the non-moving

 party and draw all reasonable inferences in his or her favor.” Osborne v.


                                         8
Appellate Case: 20-1051     Document: 010110631576         Date Filed: 01/13/2022   Page: 9


 Baxter Healthcare Corp., 798 F.3d 1260, 1266 (10th Cir. 2015). Summary

 judgment is appropriate “if the movant shows that there is no genuine

 dispute as to any material fact.” F ED . R. C IV . P. 56(a).

        We will first summarize the legal standard for municipal liability

 under § 1983. Then we will explain why Denver cannot be held liable for

 the alleged constitutional violation by the Sheriff.

                                          A

        “A municipality is not liable solely because its employees caused

 injury.” Mocek v. City of Albuquerque, 813 F.3d 912, 933 (10th Cir. 2015).

 Instead, to establish municipal liability, a plaintiff must show both “the

 existence of a municipal policy or custom” and also “a direct causal link

 between the policy or custom and the injury alleged.” Graves v. Thomas,

 450 F.3d 1215, 1218 (10th Cir. 2006). A municipal policy or custom may

 take many forms: “a formal regulation or policy; a widespread, permanent,

 and well-settled custom; a decision by an employee with final policymaking

 authority; a final policymaker’s ratification of both an employee’s

 unconstitutional actions and the basis for them; or the deliberately

 indifferent failure to appropriately hire, train, supervise, or discipline

 employees.” Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1290 (10th

 Cir. 2019); see also Brammer-Hoelter v. Twin Peaks Charter Acad., 602

 F.3d 1175, 1189 (10th Cir. 2010). Of central importance here, a municipal


                                          9
Appellate Case: 20-1051    Document: 010110631576       Date Filed: 01/13/2022      Page: 10


  policy or custom can amount to “a deliberate choice to follow a course of

  action [that] is made from among various alternatives by the official or

  officials responsible for establishing final policy with respect to the subject

  matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483

  (1986).

        Appellants base their § 1983 claim against Denver on two grounds.

  First, they argue that the Sheriff made the decision to halt the additional

  payroll deductions and did so with final policymaking authority. Second,

  alternatively, they claim that the Sheriff—again, acting with final

  policymaking authority—ratified the decision to stop the new deductions.

        In determining whether an official has final policymaking authority,

  we look to state and local law. See City of St. Louis v. Praprotnik, 485

  U.S. 112, 124 (1988) (“[T]he identification of policymaking officials is a

  question of state law.”); see also Ledbetter v. City of Topeka, 318 F.3d

  1183, 1189 (10th Cir. 2003) (“[I]n identifying final municipal

  policymakers, the courts must examine state laws and local ordinances or

  regulations to determine where the statutory law places the responsibility

  for making law or setting policy in a particular area.”). In undertaking this

  inquiry, “we are interested only in delegations of legal power.”

  Milligan-Hitt v. Bd. of Trs. of Sheridan Cnty. Sch. Dist. No. 2, 523 F.3d

  1219, 1227 (10th Cir. 2008); see also Wulf v. City of Wichita, 883 F.2d 842,


                                         10
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022   Page: 11


  869 (10th Cir. 1989) (“Praprotnik directs us to look only at where statutory

  policymaking authority lies, rather than where de facto authority may

  reside.”).

        As we look to state and local law, “[t]hree factors help us decide

  whether an individual is legally a final policymaker for a municipality:

  ‘(1) whether the official is meaningfully constrained by policies not of that

  official’s own making; (2) whether the official’s decision[s] are final—i.e.,

  are they subject to any meaningful review; and (3) whether the policy

  decision purportedly made by the official is within the realm of the

  official’s grant of authority.’” Brammer-Hoelter, 602 F.3d at 1189 (second

  alteration in original) (quoting Randle v. City of Aurora, 69 F.3d 441, 448

  (10th Cir.1995)); see Patel v. Hall, 849 F.3d 970, 979 (10th Cir. 2017).

        Moreover, “a municipality will not be found liable under a

  ratification theory unless a final decisionmaker ratifies an employee’s

  specific unconstitutional actions, as well as the basis for these actions.”

  Bryson v. City of Oklahoma City, 627 F.3d 784, 790 (10th Cir. 2010), cert.

  denied, 564 U.S. 1019 (2011). That is, “[i]f the authorized policymakers

  approve a subordinate’s decision and the basis for it, their ratification

  would be chargeable to the municipality because their decision is final.”

  Praprotnik, 485 U.S. at 127 (emphasis added); see Jensen v. West Jordan

  City, 968 F.3d 1187, 1204 (10th Cir. 2020).


                                         11
Appellate Case: 20-1051     Document: 010110631576     Date Filed: 01/13/2022     Page: 12


                                        B

        Reviewing the matter de novo, we conclude that the Sheriff is not a

  final policymaker with respect to payroll deductions. Therefore, any

  decision he may have made regarding the deductions at issue cannot

  establish municipal liability. And because the Sheriff did not have final

  policymaking authority over the deductions, he also could not have ratified

  any decision to stop the increased deductions. In short, neither one of

  Appellants’ two theories of municipal liability can sustain their § 1983

  claim against Denver. 2

                                        1

        We first address why the Sheriff is not a final policymaker with

  respect to payroll deduction matters. Here, “[o]ur analysis begins with a

  review of relevant [state] law, including city ordinances and regulations, to

  determine which officials had responsibility for setting policy in the

        2
                Denver argues that Appellants failed to preserve their argument that
  the Sheriff was a final policymaker because they failed to frame it before the
  district court under the three-factor standard set forth in Brammer-Hoelter. See
  Aplee.’s Resp. Br. at 7–9. Although Appellants did not expressly invoke
  Brammer-Hoelter in their response to Denver’s motion for summary judgment,
  they did argue both that the Sheriff was a final policymaker on payroll deductions
  and also that even if Ms. Cockrum “alone made the decision to cancel the dues
  deduction, her decision was ratified by a final policymaker, i.e., the Sheriff.”
  Aplts.’ App. at 245 (Pls.’ Resp. to Def.’s Mot. for Summ. J., filed Nov. 19, 2019).
  We assume without deciding that Appellants properly preserved for our review
  their present arguments regarding the Sheriff’s final policymaking authority.
  However, as we discuss infra, these arguments are nevertheless unavailing.


                                       12
Appellate Case: 20-1051    Document: 010110631576       Date Filed: 01/13/2022   Page: 13


  relevant area of city business.” Dill v. City of Edmond, 155 F.3d 1193,

  1211 (10th Cir. 1998), abrogated in part on other grounds by Currier v.

  Doran, 242 F.3d 905, 916 (10th Cir. 2001). As noted, in Brammer-Hoelter,

  we outlined three relevant factors for determining whether an employee is a

  final policymaker. See 602 F.3d at 1189. All three factors weigh against

  us concluding that the Sheriff was the final policymaker for payroll

  deductions.

        First, the Sheriff is “meaningfully constrained” on payroll-deduction-

  related actions by the Denver City Charter. Id. Put bluntly, under the City

  Charter, the Sheriff has no legal authority to determine whether deductions

  are taken from employees’ payroll. The Sheriff’s lack of authority in this

  area is underscored by comparing and contrasting the authority that the

  Charter gives the Sheriff with the authority that it accords to the

  Department of Finance; the latter’s authority certainly does implicate the

  area of payroll deductions. 3

        Recall that the City Charter places the Sheriff in “full charge and

  custody of the jails of the city and county” and vests the Sheriff with

  certain law enforcement responsibilities and, more generally, other “powers

        3
               We see no need to opine definitively on the identity of the official
  who exercises final policymaking authority over payroll-deduction-related
  decisions in Denver. What matters for purposes of this appeal is our
  conclusion—based primarily on consideration of the Charter’s provisions—that
  the Sheriff does not exercise such authority.

                                         13
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022    Page: 14


  and duties . . . required by the Constitution or the general laws of the state

  to be performed by the county sheriff.” Denver, Colo., City Charter

  § 2.6.4. The Department of Finance, on the other hand, is granted authority

  directly relevant to payroll concerns. Specifically, that department

  exercises the “powers and duties related to the financial operations and

  interests of the City and County.” Id. § 2.5.1. In particular, only the

  Manager of Finance may “register and sign all checks or warrants

  authorizing a draw upon the accounts of the City and County.” Id. § 2.5.3.

        Simply put, the Denver City Charter thoroughly constrains the

  Sheriff from wielding authority—much less final policymaking

  authority—over payroll-deduction-related decisions. And, even if they had

  the power to do so, the CBA’s provisions do not have the effect of vesting

  the Sheriff with authority over such deduction decisions. The CBA merely

  provides that “the City” will deduct permissible fees from members and

  transmit them to the FOP. Aplts.’ App. at 76. It nowhere states or implies

  that the Sheriff has any oversight or authority over payroll deduction

  decisions. At most, the CBA merely empowers the Sheriff to hear a

  payroll-related grievance.

        In this regard, turning to the second Brammer-Hoelter factor, it is

  important to underscore that even the grievance decisions that the Sheriff

  might make that implicate payroll deductions are not “final.” That is,


                                         14
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022    Page: 15


  under the CBA, they are “subject to . . . meaningful review.”

  Brammer-Hoelter, 602 F.3d at 1189 (quoting Randle, 69 F.3d at 448).

  Specifically, if a grievance is not resolved by the Sheriff at step two of the

  CBA-stipulated process, a grievant may demand binding arbitration of the

  dispute before a three-member board. At step three, the arbitration board

  consists of an appointee of Denver, an appointee of the FOP, and a neutral

  third-party appointee selected by the two other appointees. Only a decision

  by the arbitration board is “final and binding on the City and the FOP.”

  Aplts.’ App. at 109.

        Consequently, even the decisions that the Sheriff might make in the

  grievance context bearing on payroll deductions would not be “final”

  because they remain subject to review by an arbitration board. Cf.

  Milligan-Hitt, 523 F.3d at 1228–29 (holding that a school superintendent’s

  hiring decisions were not final because a school board could decline to hire

  a superintendent’s preferred candidate); cf. also Young v. City of Idabel,

  721 F. App’x 789, 802–03 (10th Cir. 2018) (unpublished) (explaining that a

  mayor’s power to remove city employees was not final because the city

  council had to review and approve any removal decision). Notably, the

  deputies could have pursued their grievance to step three before an

  arbitration board. But they elected not to do so. Therefore, their grievance

  was not resolved with finality. And their inaction in not pursuing the third


                                         15
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022   Page: 16


  and final step could not—through some process of alchemy—transform the

  Sheriff’s step two decision into a “final” one—that is, one that was not

  subject to “meaningful review.” Brammer-Hoelter, 602 F.3d at 1189

  (quoting Randle, 69 F.3d at 448).

        Finally, the Sheriff’s decision at step two of the grievance process

  was not a “policy decision . . . within the realm of the [Sheriff’s] grant of

  authority.” Id. The deputies wrongly suggest that because the “CBA very

  clearly gives the Sheriff the authority to review Step 2 grievances,” any

  potential “decision on payroll grievances is within the Sheriff’s grant of

  authority.” Aplts.’ Opening Br. at 11–12. But the mere fact that the

  Sheriff has the authority—albeit not final authority—to hear a payroll-

  deduction-related grievance does not mean that his policymaking authority

  includes payroll-deduction-related decisions. As previously discussed, the

  Denver City Charter makes this clear: the Sheriff has no legal authority to

  determine whether deductions are taken from employees’ payroll. And, as

  relevant here, nothing in the CBA contradicts the fundamental grants of

  authority delineated in the City Charter.

        In sum, then, “by examining the legal chain of authority,” we

  conclude that the Sheriff has no final policymaking authority over

  payroll-deduction-related decisions. Randle, 69 F.3d at 448.




                                         16
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022     Page: 17


                                         2

        Appellants’ second theory of municipal liability—viz., the Sheriff

  ratified the decision to stop the new payroll deductions—also is unavailing.

        Under the ratification theory of municipal liability, a final

  policymaker must ratify a subordinate employee’s action. See

  Brammer-Hoelter, 602 F.3d at 1189 (“Municipal liability may . . . also be

  based on the decisions of employees with final policymaking authority or

  the ratification by such final policymakers of the decisions—and the basis

  for them—of subordinates . . . .” (emphasis added)); Pyle, 874 F.3d at 1266

  (“A policy or custom [that may give rise to municipal liability] includes . . .

  ratification by final policymakers of the decisions of subordinates to whom

  authority was delegated . . . .” (emphasis added)); Bryson, 627 F.3d at 790

  (“[A] municipality will not be found liable under a ratification theory

  unless a final decisionmaker ratifies an employee’s specific

  unconstitutional actions, as well as the basis for these actions.” (emphasis

  added)).

        But, as we have explained, the Sheriff was not a final policymaker on

  payroll-deduction-related matters. Therefore, for municipal liability

  purposes, he cannot have ratified any payroll deduction decision. See

  Heinrich v. City of Casper, 526 F. App’x 862, 863 (10th Cir. 2013)

  (unpublished) (explaining that a plaintiff’s ratification theory of liability


                                         17
Appellate Case: 20-1051    Document: 010110631576        Date Filed: 01/13/2022    Page: 18


  failed “as a matter of law” because he did not show that the municipal

  employee who allegedly ratified a decision “was a final policymaker of any

  kind for the city”).

        Appellants also suggest that summary judgment is inappropriate

  because there is a genuine dispute of material fact as to who made the

  decision to halt the new payroll deductions—Ms. Cockrum or someone

  else. See Aplts.’ Opening Br. at 15–16. Denver denies that there is a

  genuine dispute over this fact. See Aplee.’s Resp. Br. at 14 n.3. Yet even

  if the identity of the person who stopped the deductions is still in dispute,

  this is not a dispute over a material fact. The Sheriff is not a final

  decisionmaker on payroll-deduction-related matters. Thus, the Sheriff

  could not have ratified any person’s decision to stop the new deductions.

  Consequently, the identity of the actual decisionmaker concerning this

  matter is immaterial.

        In other words, this fact is not “essential to the proper disposition of

  [Appellants’] claim.” Hooks v. Atoki, 983 F.3d 1193, 1205 (10th Cir. 2020)

  (quoting Adler v. Wal-Mart Stores, 144 F.3d 664, 670 (10th Cir. 1998)),

  cert. denied, --- U.S. ----, 141 S. Ct. 2764 (2021); see Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that might

  affect the outcome of the suit under the governing law will properly

  preclude the entry of summary judgment. Factual disputes that are


                                         18
Appellate Case: 20-1051    Document: 010110631576       Date Filed: 01/13/2022   Page: 19


  irrelevant or unnecessary will not be counted.”); Com. Iron & Metal Co. v.

  Bache & Co., 478 F.2d 39, 41 (10th Cir. 1973) (“The ultimate purpose of

  summary judgment is to pierce the allegations of the pleadings to show

  there are no genuine issues of material fact. If there is an absence of

  material issues then the movant is entitled to judgment as a matter of

  law.”). We conclude that there are no material facts in genuine dispute that

  preclude summary judgment here. 4

                                        III

        We therefore AFFIRM the district court’s grant of summary

  judgment in favor of Denver.



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge




        4
                Like the identity of the official who actually made the payroll
  deduction decision, the exact professional relationship between the Sheriff and
  Ms. Cockrum—i.e., whether she was his “subordinate” or “supervisee” or
  something else entirely—is also ultimately irrelevant to whether Denver is liable
  for the decision to end the new deductions. The precise chain of command
  between the Sheriff and Ms. Cockrum is not a material fact. Instead, Appellants’
  ratification theory fails because the Sheriff is not a final decisionmaker on payroll
  deduction matters.

                                        19